Citation Nr: 1314528	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include anxiety and depression. 



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel








 
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2010 VA Form 9, substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO), as well as a Travel Board hearing.  In September 2010, an informal conference was held before a DRO at the RO.  A report of this conference is associated with the claims file.  A Travel Board hearing was scheduled for April 2012; however in March 2012, the Veteran contacted the RO to advise that he would not be able to attend the scheduled hearing.  He did not request to have it rescheduled.  In August 2012, the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board's August 2012 remand sought development that was to include securing Social Security Administration (SSA) records, securing private and VA treatment records, and arranging for a psychiatric evaluation and medical advisory opinion.

An August 2012 VA letter to the Veteran asked him to identify providers of all psychiatric treatment he has received (records of which were not already in the record), and to provide releases for records from all private providers (specifically including Logan Regional Medical Center).  He has not responded.  In October and November 2012 correspondence the Veteran's wife advised that he had been committed to the Chillicothe VA Medical Center (MC) for in-patient mental health treatment; she did not know how long he would remain so.  Not only has the year the Veteran had available to respond to the August 2012 request not yet lapsed, but his commitment to a psychiatric facility suggests that he may have been incapable of doing so (for at least part of the time afforded).  The Board also notes that a commitment to a mental health facility suggests that the Veteran may have a fiduciary/POA who can act on his behalf (e.g., his wife); if that is the case, the fiduciary should be requested to assist in the development sought.  [The Board notes that the Veteran's wife has responded to the request for SSA records by indicating that his award was for SSA age-related (not disability) benefits.]

The Veteran is again advised that a governing regulation, 38 C.F.R. § 3.158(a), provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete clinical records of any VA psychiatric evaluation or treatment that the Veteran has received, records of which are not already associated with the record, specifically including records pertaining to his commitment at the Chillicothe VAMC beginning October 12, 2012.

2. The RO should again ask the Veteran to identify the provider(s) of any (and all) psychiatric treatment or evaluation he has received, records of which are not already associated with the claims file, and to provide the releases necessary for VA to secure any private records of such treatment or evaluation (specifically including records from Logan Regional Medical Center).  He must have (at least) the remainder of the one year period beginning in August 2012 to respond.  If he fails to do so, the RO must ensure that such was not because he was incapacitated.  The RO must obtain complete clinical records of all such treatment and evaluation from the providers identified, specifically including the Logan Regional Medical Center.  If records from any private provider are not received pursuant to the RO's request, the Veteran should be advised that ultimately it is his responsibility to ensure that private treatment records are received.  

3. The RO should then arrange for any further development indicated (based on the results of the development sought above, e.g., another VA examination/medical opinion if additional information received substantially alters the factual background presented to the August 2012 VA examiner.  The RO should then readjudicate the claim (if the Veteran does not respond with the identifying information and releases, the readjudication must be under 38 C.F.R. §  3.158(a)).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

